Title: To Benjamin Franklin from Robert Gover, 10 April 1779
From: Gover, Robert
To: Franklin, Benjamin


St Vallory Sur Somne Aprill 10: 1779
Robert Gover Aged 25 years Belonging to Baltermore in Maryland Saild from that port September 10: 1775 mate of a ship Bound to London at his Arrivel went out mate of a ship to Senegall returnd Back to London October 1: 1777 Saild from London Febuary 20 for Newyork Intending to git home at his Arrivel at Newyork was not allowd a pass by the mayor of that Town and to git away othor ways was very Difficult so was obliged to Return back in the Ship Saild from Newyork October 18: 1778 was Cast away on the Coast of france January 1: 1779 and is now a prisoner has Applyd to the Comesary of this Place to git Liberty to Enter in the Congress Service has had no Answer from the menester Makes free to Acquant Mr. Franklen of the Same hopes he will be so Obligen to git me Liberty to Enter in the Congress servicce or in a merchant Ship bound to America—
from your &c
Robert Gover
 
Addressed: To / Honorable Doctr. / franklin ambassador / of the America Congress / to the Court of france / to Passy near Paris
